348 S.W.3d 130 (2011)
Jessie MIDDLETON, Appellant,
v.
Pamela E. BAKER, Respondent.
No. ED 95868.
Missouri Court of Appeals, Eastern District, Division Five.
September 13, 2011.
Tim Kohlenhoefer, Saint Charles, MO, for Appellant.
William P. Lampros, Saint Louis, MO, for Respondent.
Before KURT S. ODENWALD, C.J., GLENN A. NORTON, J. and BEN BURKEMPER, Sp. J.

ORDER
PER CURIAM.
Jessie Middleton appeals the grant of summary judgment in favor of Pamela E. Baker on his petition for negligence and premises liability as a result of his injuries from being attacked by a dog owned by individuals renting Baker's property. We find that the trial court did not err in *131 granting summary judgment in favor of Baker.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).